Citation Nr: 1729301	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-31 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic neuropathy.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

3.  Entitlement to service connection for a right shoulder disorder with right arm dysfunction.

4.  Entitlement to a disability rating in excess of 40 percent for residuals low back injury, spondylolisthesis grade II to III at L5-S2 with narrowing of disc spaces status post laminectomy.

5.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disability prior to November 21, 2014.

6.  Entitlement to an earlier effective date for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35, prior to November 21, 2014.

7.  Entitlement to an earlier effective date for the grant of total disability rating based on individual unemployability (TDIU), prior to November 21, 2014.


REPRESENTATION

Appellant represented by:	David W. Magann, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The matters also come before the Board on appeal from April 2013 and March 2015 rating decisions issued by the VA RO in Winston-Salem, North Carolina.  

The Veteran requested a Travel Board hearing in his November 2012 and April 2015 substantive appeals and a videoconference Board hearing in his February 2016 substantive appeal.  In a January 2017 letter, the Veteran withdrew his hearing requests.  

In a February 2017 statement, the Veteran's representative clarified that the Veteran's "primary" claims include an earlier effective date for 70 percent for the acquired psychiatric disorder, and earlier effective date for TDIU and DEA.  The Veteran also claims an increased rating for his low back injury rated 40 percent.  As the Veteran's representative has indicated the Veteran does not disagree with the effective date of the 70 percent rating for an acquired psychiatric disability, the Board has recharacterized the issues on the title page.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's acquired psychiatric disorder has been manifested by symptoms which most closely equate to occupational and social impairment, with deficiencies in most areas.

2.  Since February 1, 2011, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.

3.  Entitlement to DEA benefits arose on February 1, 2011.

4.  In February 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal regarding entitlement to service connection for diabetic neuropathy, chronic obstructive pulmonary disease (COPD), and a right shoulder disorder with right arm dysfunction. 

5.  In February 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal regarding entitlement to an increased rating for residuals low back injury, spondylolisthesis grade II to III at L5-S2 with narrowing of disc spaces status post laminectomy.

CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent disabling, and no higher, for an acquired psychiatric disorder, from February 1, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9432-9434 (2016).

2.  The criteria for entitlement to TDIU were met as of February 1, 2011.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2016).

3.  The criteria for an effective date of February 1, 2011 for eligibility for DEA benefits have been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3040, 21.3041 (2016).

4.  The criteria for withdrawal of the substantive appeal on the issues of entitlement to service connection for diabetic neuropathy, chronic obstructive pulmonary disease (COPD), and a right shoulder disorder with right arm dysfunction are met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to an increased rating for residuals low back injury, spondylolisthesis grade II to III at L5-S2 with narrowing of disc spaces status post laminectomy is met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date for an Increased Rating for Acquired Psychiatric Disability

Rules and Regulations

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Bipolar disorder (Diagnostic Code 9432) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in 'most areas' applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background

The Veteran filed a claim for service connection for an acquired psychiatric disorder in January 2011.  The claim was granted and assigned an initial 30 percent disability rating in an April 2013 RO decision.  An effective date of February 1, 2011 was also assigned.  In an April 2015 rating decision, the RO granted an increased disability rating of 70 percent and assigned an effective date of November 21, 2014.  The Veteran asserts the 70 percent disability rating should go back to the date of claim in February 2011.  

Service treatment records include an April 1966 report in which the Veteran was referred for psychiatric evaluation after he had suddenly become violent when given an order and struck a petty officer.  He subsequently made a suicide attempt and was placed in the brig for safe keeping.  The examiner noted the Veteran was a lanky, immature individual who was tense and spoke in a tremulous voice.  He was alert, coherent, and oriented.  Flow of speech was smooth and content of thought appropriate.  He reported he would become depressed and feel that the "whole world was caving in on me."  He stated he felt out of place on board ship, would become quite upset when people behaved in a manner which reminded him of his father, and was ambivalent about his ability to adjust to the military.  He balances his desire to remain in the service against his feelings of depression and anxiety.  Mood was one of mild, agitated depression.  Affect was within normal limits.  There was no evidence of any hallucinations, delusions, loosened associations, or suicidal rumination.  There was no significant psychological insight present.  Judgment was considered impaired by impulsivity, immaturity, and emotional lability.  His plans for the further were vague and indefinite.  The diagnosis was emotionally unstable personally, passive dependent type. 

During a June 1984 VA psychiatric evaluation, the Veteran stated his emotional state is aggravated by his back problems and the pressures of not having any money or a job.  The examiner referred to the service treatment records in which the Veteran was evaluated in the military in 1966 after he suddenly became violent when given an order and struck a Petty Officer.  Upon examination, he was alert and cooperative.  There were no loosened associations or flight of ideas.  There were no bizarre motor movements or tics.  His mood was tense and his affect was appropriate.  There were no delusions or hallucinations.  He was oriented and memory for both remote and recent was good.  Insight and judgment were marginal.  Intellectual capacity was adequate.  The diagnosis was mixed personality disorder. 

VA treatment notes include complaints of depression since February 2002.  In a February 2002 note, the Veteran complained of depression since the loss of his father last month and the health of his mother not doing well.  He stated he contemplated suicide, but denied homicidal ideation or plan.  He reported an incident of domestic violence after finding his wife had been cheating.  Upon mental status evaluation, the examiner noted he was neat and clean, cooperative, and oriented with intact memory, absent delusions and hallucinations, realistic perceptions, passive suicidal ideations, linear/organized though process, adequate judgment, and poor sleep.  The diagnosis was depression with explosive personality disorder.  During a March 2002 follow-up, the Veteran reported improved sleep and that his suicidal ideation is only "fleeting."  The examiner noted depressed mood, blunted affect, poor concentration, orientation, and fair insight and judgment.  The examiner continued the diagnoses of depression and explosive personality.  During a May 2002 follow-up, the Veteran reported few mood swings, and no anger outbursts.  He complained of some problems going to sleep.  In a June 2002 note, the Veteran reported his legal problems are resolved and he was seeing a social worker for marriage and anger counseling.  His mood has improved on medications.  In a June 2003 psychiatric note, the Veteran reported his mood was more "up" since started medication.  He denied sadness or hopelessness.  In a July 2004 psych assessment, the Veteran denied suicide attempts or violent/legal problems for the past two years.  During a July 2004 follow-up, the examiner noted no psychomotor abnormalities, good eye contact, intact memory, no thought process abnormalities.  The Veteran was oriented and denied suicidal ideation, intent, and plan.  He also denied hallucinations.  His mood was happy, and affect cheerful.  The diagnosis was depression.  In a May 2004 note, the Veteran was neatly attired and well-groomed.  His affect and mood were euthymic and his smiled often.  There was no evidence of a thought disorder, and cognition, insight, and judgment were intact. 

In a July 2012 statement, the Veteran reported that after being harassed in service, he developed depression and out of control attitude and aggressiveness.  He asserted this has carried through all of his work and social life.  

During a March 2013 fee-based examination, the examiner reported diagnoses of major depressive disorder and intermittent explosive disorder.  The examiner also reported a GAF score of 55-60.  The examiner noted symptoms attributed to intermittent explosive disorder include several episodes of failure to resist aggressive impulses that result in serious assaultive actives, out of proportion to precipitating psychosocial factors.  Symptoms of major depressive disorder include disrupted sleep, loss of interest in previously enjoyable activities, decreased energy, and social withdrawal.  The examiner described the level of impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behaviors, self-care and conversation.  The Veteran reported he has been arrested "a few times" for fights over the years.  The Veteran was been arrested for domestic abuse "about 2 times" including episodes in both marriages.  After a mental status evaluation, the examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, inability to establish and maintain effective relationships, and impaired impulse control.  

In a November 2013 VA progress note, the Veteran reported his current medications were working fairly well for him, but he requested an increase for treatment of his anxiety.  Upon mental status evaluation, the examiner noted the Veteran was alert and oriented, in no apparent distress.  He was casually dressed, averagely groomed.  Motor activity was within normal limits.  Speech was within normal limits for rate, tone, and volume.  The Veteran maintained good eye contact.  Thought processes were logical and goal directed.  Mood was mildly anxious, affect congruent with mood.  He denied suicidal or homicidal ideation.  Thought content was without abnormality.  Memory was intact.  Judgement and insight were fair.  The diagnosis was moderate major depression and a GAF score of 60 was assigned.  

An October 2014 VA progress not indicates the Veteran was in mild distress, yet alert and oriented.  He was casually dressed, averagely groomed.  Motor activity was within normal limits.  Speech was within normal limits for rate, tone, and volume.  The Veteran maintained good eye contact.  Thought processes were logical and goal directed.  Mood was irritable, affect congruent with mood.  He denied suicidal or homicidal ideation.  The Veteran made veiled threats, but no current plan or intent.  Thought content was without abnormality.  Memory was intact.  Judgement and insight were fair.  The diagnosis was moderate major depression and a GAF score of 44 was assigned. 

In a July 2016 private psychiatric evaluation, the psychologist noted that in addition to the clinical interview, information was provided by legal records, medical records, and the Veteran's wife.  The examiner referred to the Veteran's in-service complaints and noted that medical records from then until present document mental health problems including agitated depression, impulsivity, emotional liability, unstable personality, poor interpersonal relationships, social maladjustment, pessimism, irritability and impulsive aggression, suicidal ideation, polysubstance abuse, insomnia and fatigue, reduced appetite and loss of interest in sex, loss of pleasure, social isolation, avoidance of public places, feelings of guilt and worthlessness.  The Veteran reported he last experienced suicidal ideation in 2010, and he alerted his wife who supported him in taking steps to avoid such thoughts.  After a mental status evaluation, the examiner determined the Veteran suffers from significant psychological impairments as a result of his military service.  She noted that the Veteran meets the criteria required to be found disabled with a 70 percent rating for diagnoses of posttraumatic stress disorder and unspecified mood disorder and that these disabilities were certainly present on or before February 1, 2011.  Impairments by these disorders can be best summarized as occupational and social impairment with deficiencies in most areas.  

Analysis

Based on the foregoing, the Board finds that during the period under consideration, the Veteran is entitled to a disability rating of 70 percent for his acquired psychiatric disorder, but no higher, back to February 1, 2011.  

In this case, the Board finds that the evidence indicates occupational and social impairment, with deficiencies in most areas, including family relations, judgment, thinking, and mood.  The March 2013 fee-based examination report included symptoms such as past suicidal ideation, impaired impulse control with periods of violence, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships.  Furthermore, although the Veteran is still married, the VA treatment records include problems with domestic violence.  

The Board recognizes that the Veteran did not endorse obsessional rituals which interfered with routine activities, nor was he continually depressed or had panic attacks due to the acquired psychiatric disorder to the extent that he was unable to function independently, appropriately, and effectively.  Furthermore, his speech was noted as within normal limits, and he was oriented during examinations.  He was also noted to be appropriately dressed during examinations.  

Thus, the Veteran does not suffer from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Considering all the medical and lay evidence, the Board finds that the evidence indicates that the overall impact of the disability is commensurate with the level of functional impairment contemplated by a 70 percent rating prior to November 21, 2014.

In light of the foregoing, the Board concludes that the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 100 percent disability rating under 38 C.F.R. § 4.130 at any time during the period under consideration.  Moreover, there are no other factors which would lead the Board to conclude that a 100 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  The Board finds that the evidence as whole indicates that the Veteran's acquired psychiatric disorder traits also include depression, anxiety, suicidal ideation, sleep impairment, panic attacks, some memory loss, impaired impulse control, and social isolation.  In consideration of these symptoms with the Veteran's other acquired psychiatric disorder symptoms, the Board finds that these criteria do not approximate a 100 percent disability rating as they are not of such a severity or frequency to result in total occupational and social impairment.

III.  Earlier Effective Date for TDIU and DEA

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more with sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Alternatively, where the combined rating percentage requirements are not met, entitlement to this benefit may nonetheless be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.
 
Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).

By way of history, the March 2015 rating decision granted TDIU based on the Veteran's service-connected disabilities effective November 21, 2014.  However, based on the medical evidence and the Veteran's statements, a claim for TDIU was also implicated as part of the claim for an increase.

With the grant herein, as of February 1, 2011, the Veteran's psychiatric disability will be evaluated at 70 percent.  Therefore, since February 1, 2011, the Veteran meets the schedular requirements for an award of TDIU under 4.16(a).  

Currently, the evidence of record includes VA examinations and private medical opinions that describe the functional impact of the Veteran's service-connected disabilities on his employment.

During a December 2008 and March 2010 VA spine examinations, the Veteran reported he worked as an electrician and retired in 1984 due to his back condition.  The examiner noted the Veteran's back disorder causes severe effects on chores, shopping, exercise, and moderate effects on recreation.  The March 2010 VA examiner indicated the Veteran's back disorder has caused significant effects on his usual occupation including decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  

In a July 2012 statement, the Veteran reported that after being harassed in service, he developed depression and out of control attitude and aggressiveness.  This has carried through all of his work and social life.  

During a March 2013 fee-based examination, the examiner reported diagnoses of major depressive disorder and intermittent explosive disorder.  The examiner noted symptoms attributed to intermittent explosive disorder include several episodes of failure to resist aggressive impulses that result in serious assaultive actives, out of proportion to precipitating psychosocial factors.  After a mental status evaluation, the examiner noted symptoms of inability to establish and maintain effective relationships and impaired impulse control.  

After thorough review, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran's service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his educational and work background.  Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability based on the Veteran's service-connected disabilities, effective February 1, 2011.  38 C.F.R. § 4.16(a).

Finally, eligibility for DEA benefits requires an underlying service-connected disability that is both total and permanent in nature.  38 U.S.C.A.
§ 3501(a)(1)(A)(ii), (D)(i); see 38 C.F.R. §§ 3.807 (a)(1)-(2), 21.3021(a)(1)(iii), (3)(i) (2016).  The RO, in its March 2015 rating decision, determined that the Veteran was entitled to an effective date for DEA that coincided with the date of entitlement to TDIU benefits.  The Board will not disturb this favorable finding and likewise concludes that the effective date for the award of TDIU should be used for the Veteran's basic eligibility for DEA benefits.  

Accordingly, an effective date prior to February 1, 2011, for the award of basic eligibility for DEA benefits is denied.


IV.  Withdrawn Claims

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In this case the claim for entitlement to an increased rating for a spine disability has been properly appealed to the Board.  The issues of entitlement to service connection for diabetic neuropathy, chronic obstructive pulmonary disease (COPD), and a right shoulder disorder with right arm dysfunction were denied in an April 2013 RO rating decision.  A June 2013 statement from the Veteran's representative indicates that he was appealing all decisions in the April 2013 RO rating decision.  However, there is no statement of the case (SOC) on these additional service connection issues.  As indicated below, the Veteran has withdrawn these issues and the Board finds a remand for a SOC is unnecessary. 

In a February 2017 statement, the Veteran's representative indicated that if the claims for an increased rating for his psychiatric disorder and an earlier effective date for TDIU are granted, then the remaining issues are "moot."  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for diabetic neuropathy, chronic obstructive pulmonary disease (COPD), and a right shoulder disorder with right arm dysfunction and entitlement to an increased rating for residuals low back injury, spondylolisthesis grade II to III at L5-S2 with narrowing of disc spaces status post laminectomy, and the claims must be dismissed.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).











ORDER

Entitlement to service connection for diabetic neuropathy is dismissed.

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) is dismissed. 

Entitlement to service connection for a right shoulder disorder with right arm dysfunction is dismissed.

Entitlement to a disability rating in excess of 40 percent for residuals low back injury, spondylolisthesis grade II to III at L5-S2 with narrowing of disc spaces status post laminectomy is dismissed.

Entitlement to an initial disability rating of 70 percent for an acquired psychiatric disability from February 1, 2011 is granted.

Entitlement to an effective date of February 1, 2011 for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 is granted.

Entitlement to an effective date of February 1, 2011 for the grant of total disability rating based on individual unemployability (TDIU) is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


